Title: From Benjamin Franklin to James Lind, 25 October 1769
From: Franklin, Benjamin
To: Lind, James


Dear Sir,
London, Oct. 25. 1769
After the many Civilities I have received from you, I am ashamed that you have not yet received from me one of my Books, which was done up to be sent you last Winter, and I thought it had gone with others to Edinburg, till a few days since it was found to have been left behind and unaccountably mislaid. Mr. Bancroft is so good as to undertake to deliver it to you; and I beg Leave at the same time to recommend him to your Civilities, as an ingenious young American, who visits Edinburgh, with a View of prosecuting his Medical Studies in your School of Physic now the most celebrated of the kind in the known World. With sincere Esteem and best Wishes for your Prosperity, I am, Dear Sir, Your most obedient humble Servant,
B Franklin
Dr Lind.
